Citation Nr: 0921945	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 1981 decision that denied service connection for discoid 
lupus erythematosus (DLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.


FINDINGS OF FACT

1.  The RO issued a rating decision in June 1981 determining 
that service connection was not warranted for DLE; the 
Veteran did not appeal that decision.

2.  The evidence of record does not show that the June 1981 
decision was based on incorrectly applied statutes or 
regulations; that the correct facts, as they were then known, 
were not before the RO at the time of the decision; or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The June 1981 rating decision, which denied service 
connection for DLE, does not contain CUE.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
claims of clear and unmistakable error, since such claims are 
not conventional appeals, but rather are requests for 
revision of previous decisions.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).

The prior decision that denied the claim of service 
connection for DLE is final and binding on the Veteran based 
on the evidence then of record in the absence of, for 
example, a collateral attack showing clear and unmistakable 
error.

For there to be a valid claim of CUE in a prior final 
decision, either the correct facts as they were known at the 
time in question were not before the adjudicator or the legal 
provisions effective at that time were improperly applied; 
conversely, a mere difference of opinion in the outcome of 
the prior adjudication, including insofar as how the evidence 
was weighed or evaluated, or a failure in the "duty to 
assist," are not grounds for a finding of CUE.  See Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc); Luallen v. 
Brown, 8 Vet. App. 92 (1995).

CUE is a very specific and rare kind of error of fact or law 
that is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made," and that, but for 
the error, the result of the adjudication would have been 
manifestly different.  Russell, 3 Vet. App. at 313-14.

A finding of CUE must be based on the record and law that 
existed at the time of the prior adjudication in question, 
and not on the current state of the law or with the benefit 
of augmenting the record after the decision in question with 
additional evidence that did not exist at the time of the 
prior adjudication.  Damrel v. Brown, 6 Vet. App. 242 (1994).

In 1981, as it does now, applicable law provided that service 
connection may be granted for disability resulting from 
injury suffered or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).


A disorder may be shown to have preexisted service if it is 
noted at entrance into service.  Veterans are afforded a 
legal presumption of soundness at entrance to service except 
as to defects, infirmities, or disorders noted at entrance 
into service or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Based on a thorough review of the evidence, the Board does 
not find that there was any CUE in the June 1981 rating 
decision.  At the time of the June 1981 rating decision, the 
only relevant evidence of record was the service medical 
records and a May 1981 VA dermatology examination.

Service treatment records show no reported abnormalities, 
including the skin, during the entrance examination on July 
26, 1977 and there where no reported complaints by the 
Veteran in the report of medical history on entrance.  The 
Veteran received treatment about 13 days after entrance to 
service, on August 22, 1977, for a hypopigmented lesion.  At 
that time, the Veteran reported having a history of 
hypopigmentation and scaly lesion on the left cheek for 5 
months.  An August 29, 1977 biopsy resulted in a diagnosis of 
left face of skin consistent with chronic cutaneous lupus 
erythematosus.  The Veteran received intermittent treatment 
for his skin disorder throughout service.  A treatment report 
dated October 1979, stated that the Veteran had DLE prior to 
coming into the army and had biopsy and treatment in the 
army.  At that time he refused treatment and requested a 
medical discharge.  He was diagnosed as having DLE of the 
face and right leg.  On separation, the Veteran reported 
having a skin disease and the separation examination reported 
that the Veteran had thin skin with atrophy over the left 
side of the face.  During the May 1981 VA examination, a 6 cm 
by 3 cm area of hyperpigmentation on the left side of the 
Veteran's face overlying firm bound down epidermis was 
observed.  The Veteran was diagnosed as having DLE.  The 
examiner stated that this was a chronic disease that was 
quiescent at that time.

The Board finds that at the time of the June 1981 decision 
the that the evidence clearly and unmistakably demonstrated 
that Veteran's DLE preexisted his entry into the military 
service in August 1977, based on the service medical records.  
The Veteran reported that he had a history of having a skin 
condition 5 months before the August 22, 1997 treatment.  
Such evidence contemporaneous with an event is generally 
reliable.  In addition, the Veteran was treated for the skin 
condition only 13 days following induction.  The RO correctly 
found that this is clear and unmistakable evidence to rebut 
the presumption of soundness.  

The next question is whether the evidence at the time of the 
June 1981 decision clearly and unmistakably demonstrated that 
his DLE was not aggravated by service.  Service treatment 
records showed that the Veteran was treated for DLE over the 
duration of his service.  He was initially treated for DLE on 
his face.  In October 1979, he was treated for DLE on his 
face and right leg.  However, the separation examination 
reported the skin condition only on the left side of the face 
as did the May 1981 VA examination, which reported it was 
quiescent at that time.  This evidence does not support a 
finding that the Veteran's DLE was clearly and unmistakably 
permanently aggravated during service.  

The Board finds that the evidence before the RO at the time 
of the June 1981 rating decision demonstrated that the 
Veteran's DLE did preexist service, but was not permanently 
aggravated during service. 

The Veteran argues that his skin condition was aggravated by 
over-exposure to the sun during service and the disease 
progressed excessively and above what was normal.  In order 
to find CUE, there must be an error of fact or law that is 
undebatable and reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-14.  Upon review of the entire 
claims file, the Board finds that such a finding cannot be 
made concerning the June 1981 rating decision.  The Board 
notes that any disagreement with how the facts were 
weighed/considered in the decision cannot rise to the level 
of being CUE.  Fugo at 44.  

The Board also finds that the RO correctly applied the 
pertinent legal authority in its June 1981 decision.  
Inasmuch as the Veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decisions would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
June 1981 decision has not been established.  The claim of 
CUE in the RO's June 1981 denial of service connection for 
DLE must therefore be denied.


ORDER

There is no clear and unmistakable error in the June 1981 
decision that denied service connection for DLE; the appeal 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


